Citation Nr: 0109004	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for neck strain.

2.  Entitlement to an increased original rating for a right 
shoulder disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased original (compensable) 
evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1996 to August 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board observes that by means of rating decisions dated in 
March and April 2000, the RO determined that claims by the 
veteran for entitlement to service connection for tinnitus 
and for bronchitis were not well grounded.  The Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
These matters are therefore referred to the RO for all 
actions deemed appropriate.  

The Board also observes that the veteran's representative, as 
shown as part of a February 2001 Appellant's Brief, 
concerning the issue currently on appeal regarding 
entitlement to service connection for neck strain, has raised 
the issue of entitlement to service connection for neck 
strain secondary to the veteran's service-connected right 
shoulder disability.  This issue has not been adjudicated by 
the RO, and is referred to the RO for appropriate action.  


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

As to the issue concerning entitlement to service connection 
for neck strain, the Board initially notes, as discussed in 
the INTRODUCTION section of this case, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton, supra, which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas, supra. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this case, the record indicates the RO denied the 
veteran's service connection claim for "low back pain and 
neck strain" as not well grounded in March 1999, in essence, 
because, although there was a record of treatment in service 
for low back pain and neck strain, no permanent residual or 
chronic disability subject to service connection was shown by 
service medical records or demonstrated by the evidence 
following the veteran's service separation.  It was added 
that in order to establish a well-grounded claim, it was 
necessary to provide evidence which demonstrates a permanent 
residual of chronic disability.   As the duty to assist has 
been revised, the Board finds a remand is required for 
additional medical evidence.  The Board points out, 
parenthetically, that in January 2000, the RO granted the 
veteran service connection for "low back strain."  

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, while the RO, as shown as part of a Supplemental 
Statement of the Case (SSOC) dated in April 2000, indicated 
that evidence of the claimed neck strain did not exist, the 
Board points out that the veteran has not been scheduled to 
be afforded an appropriate examination for the claimed 
condition to ascertain the etiology, nature, and extent of a 
neck disability.  The Board finds that such an examination 
should be conducted in an effort to allow for an adequate 
determination of this matter on appeal.

The veteran and her representative further contend, in 
essence, that her service-connected right shoulder and 
sinusitis disabilities are more disabling than reflected in 
the respective ratings currently assigned.  Specifically, it 
is alleged that higher ratings for both disorders are 
warranted based upon an increase in symptomatology.  
Regarding the right shoulder disorder, it is further 
contended that the current rating does not adequately reflect 
the true severity, chronicity, and functional impairment 
suffered by the veteran.  

A careful review of the evidence reveals that the veteran has 
never been afforded a VA orthopedic examination.  As such, 
the Board is of the opinion that a contemporaneous and 
thorough VA orthopedic examination is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  See also 38 C.F.R. § 3.326 
(2000); Green v. Derwinski, 1 Vet. App. 121, 123 (1991); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993).

Regarding the above-mentioned need to have the veteran 
afforded a VA orthopedic examination, it is noted that an 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

Concerning the veteran's service-connected sinusitis, as part 
her substantive appeal, in the form of a VA From 9, Appeal to 
Board of Veterans' Appeals, dated in March 2000, the veteran 
asserted that she was treated for chronic sinusitis on 
several specific occasions at the VA Medical Center (VAMC) 
located in Houston, Texas in 1999 and 2000.  She also 
mentioned that she had been treated at the VAMC Houston 
Employee Health Unit until September 1999.  While review of 
the record shows that the RO has obtained these cited records 
corresponding to the time period noted by the veteran, review 
of these records shows that two such records, outpatient 
treatment records dated in September and October 1999, 
indicate that the veteran was diagnosed as having rhinitis, 
and not sinusitis.  A September 1999 treatment note from the 
VA Houston Employee Health Unit includes a diagnosis of 
possible sinusitis with possible secondary symptoms.  In this 
regard, review of the record does not reveal that she has 
ever been afforded a VA respiratory examination to assess the 
nature and severity of her service-connected sinusitis.  The 
Board finds that the veteran should be afforded the 
opportunity to undergo a respiratory examination prior to 
appellate consideration.  Littke, Green, supra.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records from the 
VAMC in Houston, Texas (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  A VA examination by an orthopedist 
should be performed in order to determine 
the nature, severity, and etiology of any 
neck disorder.  All tests indicated, to 
include X-rays, are to be conducted at 
this time.  If a diagnosis of a neck 
disorder is made, it is requested that 
the examiner render an opinion as to 
whether it is at least as likely as not 
that the disorder(s) is related to 
service, to include the cervical strain 
diagnosed during active duty.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the examination.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

Additionally, in conjunction with the 
orthopedic examination to be scheduled for 
the veteran, the orthopedist should seek 
to determine the current severity of the 
veteran's service-connected right shoulder 
disability.  All indicated studies, 
including X-rays, should be performed, and 
all findings should be set forth in 
detail.  The right shoulder should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion of the shoulder.  Additionally, the 
examiner should be requested to determine 
whether the right shoulder exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the right 
shoulder is used repeatedly over a period 
of time.  

3.  Thereafter, the veteran should be 
scheduled for a VA respiratory 
examination to be administered by an 
appropriate respiratory specialist in 
order to determine the extent of her 
service-connected sinusitis.  The claims 
folder and a copy of this Remand must be 
made available to, and reviewed by, the 
examiner prior to the examination.  All 
necessary tests should be conducted.  All 
findings should be reported in detail.  
It is requested that the examiner obtain 
a detailed history regarding the 
frequency and severity ( incapacitating 
and non-incapacitating) of the sinusitis 
on a yearly basis.  It is requested that 
the examiner also identify, to the extent 
possible, the complaints, symptoms and 
findings, which are attributable to the 
sinusitis versus other respiratory 
disorders.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

4.  The RO should inform the veteran of 
the consequences of failing to report for 
any of the above-referenced VA 
examinations without good cause as set 
forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect the claim.  38 C.F.R. 
§ 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


